Eish, J.
No new questions are presented by the record in this case ; the charges complained of were substantially correct; the requests to charge, in so far as they were legal and appropriate,'were fully covered by the general instructions given to the jury ; the verdict, for voluntary manslaughter, gave the accused the benefit of the theory that he killed the policeman to prevent being illegally arrested by him ; the alleged newly discovered evidence was merely cumulative and impeaching in its character, and not likely to produce a different result; considering all the evidence in reference to the alleged misconduct of the jury and bias of one of the jurors, except that of some of the jurors which tended to impeach their verdict, the trial judge was warranted in finding there was nothing shown prejudicial to the accused ; the verdict was amply supported by the evidence, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.